DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Koo on 3 February 2022.

The application has been amended as follows: 

Please replace all previous versions of the claims with the following listing:
1.	(Currently Amended)  An ultrasonic flaw detector for a composite material, the composite material including a first material made of CFRP, a second material made of GFRP, and an interface disposed between the first material and the second material, each of the first material, the second material, and the interface having different physical properties from one another, the composite material formed by laminating the first material and the second material, the ultrasonic flaw detector comprising:
a section specifier configured to specify first and second sections of an RF signal of a reflected wave of an ultrasonic wave with which the composite material is irradiated, a material reflected wave being generated in the first section, an interface reflected wave being generated , the interface reflected wave having a positive peak and a negative peak when an interface flaw exists at the interface;
a material flaw determiner being configured to determine whether or not a material flaw exists by determining whether or not a value of the RF signal exceeds a positive first threshold in the first section; and
an interface flaw determiner being configured to determine whether or not the interface flaw exists only by determining whether or not the value of the RF signal falls below a negative second threshold in the second section, the negative second threshold being a negative value less than 0, wherein
the ultrasonic flaw detector is configured to cause an ultrasonic transmitter to irradiate the composite material from a first material side of the composite material so that the the negative peak of the interface reflected wave are generated when the interface flaw exists at the interface



2.	(Original)  The ultrasonic flaw detector according to claim 1, wherein an absolute value of the second threshold is larger than the first threshold.

3.	(Currently Amended)  An ultrasonic flaw detecting method for a composite material, the composite material including a first material made of CFRP, a second material made of 
irradiating the composite material from a first material side of the composite material with an ultrasonic wave so that a reflected wave of the ultrasonic wave includes an interface reflected wave, the interface reflected wave having a positive peak and a negative peak when an interface flaw exists at the interface;
receiving an RF signal of the reflected wave
determining whether or not a material flaw exists by determining whether or not a value of the RF signal exceeds a positive first threshold in a first section of the RF signal,being generated in the first section when a flaw exists in the composite material; and
determining whether or not the interface flaw exists ,being generated in the second section when the interface flaw exists, the negative second threshold being a negative value less than 0.

4.	(Currently Amended)  The ultrasonic flaw detecting method according to claim 3, wherein:
the composite material further includes a third material made of CFRP, and
the composite material is a railcar plate spring having a three-layer structure in which the second material is sandwiched between the first material and the third material.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to teach and/or suggest an ultrasonic flaw detector for a composite material, the composite material including a first material made of CFRP, a second material made of GFRP, and an interface disposed between the first material and the second material, each of the first material, the second material, and the interface having different physical properties from one another, the composite material formed by laminating the first material and the second material, the ultrasonic flaw detector comprising, in combination with the other recited elements, a section specifier configured to specify first and second sections of an RF signal of a reflected wave of an ultrasonic wave with which the composite material is irradiated, a material reflected wave being generated in the first section, an interface reflected wave being generated in the second section, the interface reflected wave having a positive peak and a negative peak when an interface flaw exists at the interface and an interface flaw determiner being configured to determine whether or not the interface flaw exists only by determining whether or not the value of the RF signal falls below a negative second threshold in the second section, the negative second threshold being a negative value less than 0, wherein the ultrasonic flaw detector being configured to cause an ultrasonic transmitter to irradiate the composite material from a first material side of the composite material so that the positive peak and the negative peak of the interface reflected wave are generated when the interface flaw exists at the interface. 
With regards to claim 3, the prior art of record fails to teach and/or suggest an ultrasonic flaw detecting method for a composite material, the composite material including a first material made of CFRP, a second material made of GFRP, and an interface disposed between the first material and the second material, each of the first material, the second material, and the interface having different physical properties from one another, the composite material formed .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855